



ILLUMINA, INC.
2015 STOCK AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) made as of
______________ between Illumina, Inc., a Delaware corporation (the “Company”),
and ________________________ (the “Participant”), is made pursuant to the terms
of the Company’s 2015 Stock and Incentive Plan (the “Plan).
Section 1.    Definitions. Capitalized terms used in this Agreement, including
Appendices A and B, but not defined shall have the meanings set forth in the
Plan.
Section 2.    Restricted Stock Unit Award. The Company hereby confirms the grant
to the Participant of an award (the “Award”) of restricted Stock Units (the
“RSUs”). The RSUs are notional, non-voting units of measurement based on the
Fair Market Value of the Common Stock, which will entitle the Participant to
receive a payment, subject to the terms of the Plan and this Agreement
(including, if applicable, Appendices A and B) in Common Stock on or as soon as
practicable after the applicable Vesting Date (as defined below) but in no event
later than thirty (30) days after the applicable Vesting Date.
The number of RSUs subject to this Award and the effective date of such grant
are as follows:
 
Number of RSUs Granted:
 
 
Date of Grant:
 
 
Grant Number:
 

Section 3.Vesting Requirements. A percentage of the Award will vest, if not
previously forfeited, in the amounts and on the respective dates as set forth
below, subject to the Participant’s continued employment with the Company or any
of its Subsidiaries through such respective vesting dates (the “Vesting Dates”).
 
Vesting Date
Shares Vesting on Such Date
 
 
Vest Period 1
          Number of Shares
 
 
Vest Period 2
          Number of Shares
 
 
Vest Period 3
          Number of Shares
 
 
Vest Period 4
          Number of Shares
 

Section 4.Termination of Employment. In the event of the termination of the
Participant’s employment with the Company or any of its Subsidiaries for any
reason, any unvested portion of any Award shall be immediately forfeited and
automatically cancelled without further action of the Company. No Shares shall
be issued or issuable with respect to any portion of the Award that terminates
unvested and is forfeited.
Section 5.    Payment of RSUs.
(a)    General. Payment in respect of the RSUs hereunder shall be made in Common
Stock, on or as soon as practicable after the respective Vesting Date, but in no
event later than thirty (30) days after the applicable Vesting Date. The number
of Shares to be distributed in respect of the RSUs will be determined in
accordance with the terms of this Agreement, including, if applicable,
Appendices A and B, and the Plan.





--------------------------------------------------------------------------------





(b)    Withholding. The Participant hereby authorizes the Company to satisfy the
obligations with regard to all income or withholding taxes (including federal,
state and local tax) (the “Tax-Related Items”) by withholding otherwise
deliverable Shares with respect to RSUs, provided, however, that (i) the Company
shall only withhold the amount of Shares necessary to satisfy the minimum
withholding amount or such other amount determined by the Company as not
resulting in negative accounting consequences for the Company, and (ii) a
fraction of one Share may be withheld to satisfy such Tax-Related Items. Subject
to the provisions of this Section 5(b), the Participant will be deemed to have
been issued the full number of Shares subject to the vested Award,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Award. If
Shares are withheld pursuant to the foregoing provisions of this Section 5(b),
then the amount of the Tax-Related Items equal to the value of a fraction of a
Share shall be satisfied either by (i) the Participant through a payment to the
Company by way of cash, check or other cash equivalent acceptable to the Company
equal in value to such fraction of a Share, (ii) express authorization from the
Participant to the Company to deduct such amount equal to such value from any
amount then or thereafter payable by the Company to the Participant, or (iii)
the Company withholding one additional share and the fractional cash amount in
excess of the amount due for Tax-Related Items added to the Participant’s
federal taxes withheld. Notwithstanding the foregoing, the Compensation
Committee of the Board of Directors that administers the Plan and the RSUs may,
in its sole discretion and without any further authorization by the Participant,
elect to satisfy the obligations with regard to the Tax Related Items by
requiring that the Participant pay in whole or in part, by way of cash, check or
other cash equivalent acceptable to the Company any amount of the Tax Related
Items. If the Participant shall fail to advance any payment under this Section 5
after a request by the Company, the Company is hereby expressly authorized by
the Participant to deduct, in the Company’s discretion, any required payment for
the Tax Related Items from any amount then or thereafter payable by the Company
to the Participant.
Section 6.    Restrictions on Transfer. No portion of the Award may be sold,
assigned, transferred, encumbered, hypothecated or pledged in any way by the
Participant, other than to the Company as a result of forfeiture of the Award as
provided herein, unless and until the payment of the RSUs in accordance with
Section 5(a) hereof.
Section 7.    Limitation of Rights. The Participant shall not have any
privileges of a shareholder of the Company with respect to the Common Stock
payable hereunder, including without limitation any right to vote such Common
Stock or to receive dividends or other distributions in respect thereof, until
the date of the issuance to the Participant of a share certificate evidencing
such Common Stock.
Section 8.    Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 9.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.
Section 10.    Entire Agreement. The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.
Section 11.    Severability. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.





--------------------------------------------------------------------------------





Section 12.    Electronic Delivery. The Company has complete discretion to
deliver by electronic means any documents related to current or future RSUs that
may be granted under the Plan and to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


Section 13.    Non-U.S. Employees. Notwithstanding any provisions in this
Agreement or the Plan, if the Participant resides in country outside the United
States or is otherwise subject to the law of country other than the United
States, the RSU grant shall be subject to the additional terms and conditions
set forth in Appendix A to this Agreement and to any special terms and
conditions set forth in Appendix B to this Agreement for the Participant's
country of residence, if any. Moreover, if the Participant relocates to one of
the countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. The
Appendices A and B constitute part of this Agreement.


In addition, the Company reserves the right to impose other requirements on the
RSUs and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


_____________________________________
By the Participant's acknowledgement and acceptance of this agreement through
the Participant’s Stock Plan account with the Company’s designated broker/stock
plan service provider and the signature of the Company’s representative below,
the Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan and this Agreement, including,
if applicable, Appendices A and B. The Participant has reviewed the Plan and
this Agreement, including, if applicable, Appendices A and B, in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Plan and this Agreement.
The Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Compensation Committee of the Board of
Directors of the Company upon any questions relating to the Plan and this
Agreement, including, if applicable, Appendices A and B. The Participant further
agrees to notify the Vice President of Human Resources or his/her designee(s) at
5200 Illumina Way, San Diego, California USA 92122, in writing upon any change
in the residence address indicated below.
PARTICIPANT:
Name
Address
City, State
Country
ILLUMINA, INC.












